PER CURIAM.
The trial court erred in not directing a verdict for the defendant municipality in a negligence action seeking a recovery of damages for injuries allegedly incurred when an automobile struck a “pothole” in a street. It was never pled nor proved that the plaintiff gave the municipality the required notice under Section 768.28(6) Florida Statutes (1976). Commercial Carrier Corporation v. Indian River County, 371 So.2d 1010 (Fla.1979).
The final judgment under review is reversed and the cause remanded to the trial court with directions to enter judgment for the municipality.
Reversed and remanded with directions.